DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species XVII including Fig. 27A-27C and claims 1-12 in the reply filed on 27 September 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 27 September 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, e.g. in Figures 6A-6C, 7A-7C, 8A-8C, 9A-9D, 10A, 10B, 15A-15F, 17D-17G, 17K-17N, 17P-17V, 18A-18C, 19A-19C, 20A-20C, 21A-21C, 22A-22C, 23A-23C, 24A-24C, 25A-24C, 26A-26C, 27A-27C and 28A-28C are not. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is claimed that “the working surface comprising a plurality of transverse cross-sections, each transverse cross-section of the working surface having a center of mass and two or more sides, the working surface having a center of mass path defined by the centers of mass of the plurality of transverse cross-sections of the body, wherein at least one transverse cross-section of the plurality of transverse cross-sections consists of two edges and two S-shaped sides extending between the two edges” in lines 10-15. The description indicates that each cross-section has two or more sides, and at the same time at least one cross-section of the plurality of cross-sections consist of two edges and two S-shaped sides extending between the two edges, which it is confusing. 
It is not understood the possible embodiment of having more than two sides in each cross-section and at the same time having at least one cross-section of the plurality of cross-sections consisting of two edges and two S-shaped sides extending between the two edges. The first section indicates that each cross-section has more sides than two, in which it implicitly indicates more than two edges to delimit the sides, but at the same time it has at least one cross section with only two edges and two sides in between. On one section of said description contradict the second part by describing that all the cross-section has more than two sides, then it has at least one of the cross-sections with two sides and two edges, making the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rota (WO 2014118591 A1) in view of Breguet (WO 2012126128 A2).

[AltContent: textbox (Shank)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Length)]
    PNG
    media_image1.png
    220
    485
    media_image1.png
    Greyscale


[AltContent: textbox (Second distance)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (First distance)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Center of mass)]
    PNG
    media_image2.png
    444
    483
    media_image2.png
    Greyscale


Regarding claims 1 and 3, Rota discloses an endodontic instrument (1) for preparing an endodontic cavity space, the endodontic instrument including: 
a shank (2) configured for attachment to a motor to drive the endodontic instrument about a first axis (R) (see annotated Fig. 1 above, and page 2, last paragraph of the translation– “…a handle 2 allowing either the manual actuation of the instrument or, preferably, its engagement in a handpiece providing the mechanical drive of said instrument. In particular, the instrument 1 is intended to be rotated about its axis of rotation R”); and 
a body extending from the shank by a length (see annotated Fig. 1 above), the body being solid and having a working surface between: (i) a shank end portion where the working surface and the shank meet and (ii) a tip end portion, the working surface including two or more edges, at least a portion of the working surface being tapered such that the tip end portion has a diameter that is less than a diameter of the shank end portion, 
the working surface including a plurality of transverse cross-sections (see Fig. 2-4 above), each transverse cross-section of the working surface having a center of mass (mb) and two or more sides (6), the working surface having a center of mass path defined by the centers of mass of the plurality of transverse cross-sections of the body (if each transverse cross-section of the working surface has a center of mass and each cross-section is next to the other, each center of mass creates a center of mass path along the length of the working surface).
However, Rota does not disclose that the endodontic instrument is configured to have a radially constrained configuration in which the portion of the center of mass path is more aligned with the first axis than in the unconstrained configuration, and wherein a cutting profile of the endodontic instrument is radially smaller in the radially constrained configuration than in the unconstrained configuration, and wherein the cutting profile of the endodontic instrument can radially expand during preparing the endodontic cavity space, and that the working surface includes at least one transverse cross-section of the plurality of transverse cross-sections consisting of two edges and two S-shaped sides extending between the two edges (for claim 1); wherein multiple transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 3).
On the other hand, Rota discloses in part in [0010] that the endodontic instrument of Fig. 1 is flexible while at the same time is resistant, which makes it possible to maintain the initial trajectory of insertion through the canal. In Fig. 2-4 and page 2, lines 25-30, and page 3, lines 29-39 of the translation, describes that the center of mass at the tip end portion is aligned with the first axis, and the center of mass at different portion along the rest of the body is offset from the first axis. The combination of flexibility, resistance and, the different locations of the center of mass along the body of the instrument, makes this configuration capable bending the instrument while it is introduced in the root canal before it is rotated. At the same time, by been flexible, it is capable to align the center of masses of each cross- section closer to the first axis along the body of the instrument in a narrow root canal.
Furthermore, by having the center of mass aligned with the first axis at the first end portion avoids beating the wall surface of the root canal at the distal end instead of removing the tissue, and by having the center of mass offset in the rest of the body allows for the removal of the debris outside from the tip end portion towards the top entrance of the root canal. This configuration guarantees proper removal of material, creating an optimal dimension of the canal at the end of the treatment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the flexibility of the endodontic instrument of Rota provides the capability to compress the body of the instrument while inside of the root canal in a way that the center of mass of each of the cross sections is more aligned with the first axis, making it capable that when it rotates it removes the debris without beating the wall of the distal end of the root canal making.
However, Rota does not disclose that the working surface includes at least one transverse cross-section of the plurality of transverse cross-sections consisting of two edges and two S-shaped sides extending between the two edges (for claim 1); and wherein multiple transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 3). 
[AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Two sides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two edges)][AltContent: ][AltContent: textbox (Tip end portion)][AltContent: textbox (Body having a working surface)][AltContent: textbox (Length)][AltContent: arrow][AltContent: ][AltContent: textbox (Shank)][AltContent: arrow]
    PNG
    media_image3.png
    758
    258
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    692
    215
    media_image4.png
    Greyscale

Breguet discloses an endodontic instrument including a shank configured for attachment to a motor to drive the endodontic instrument (see annotated Fig. 7 above and abstract); and a body extending from the shank by a length, and a working surface between the shank and a tip end portion, where the working surface includes transverse cross sections (see Fig. 7B and 7F above), that each transverse cross-section has a more or less rectangular sections including two flutes 14 and 15 in a helical configuration, where the more or less rectangular sections gradually transforms from a general rectangular shape having two cutting edges (see Fig. 7B-7E) to a two S-shaped sides between two edges (24 and 25) (see Fig. 7F above, and page 6, lines 20-26 of the translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the transverse cross-sections of the body of working surface of Rota, with the gradual change of the plurality of the transverse cross-section from a general rectangular shape to an S-shaped side between two edges, in order to progressively increase the sharpness of the edges from the tip end portion towards the shank portion, in this way the tip turns into a scraping tool and the top portion turns in to a cutting tool. 
Regarding claims 2 and 11: 
Claim 2, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Rota/Breguet does not disclose that the endodontic instrument is configured to prepare the endodontic cavity space by rotating the endodontic instrument singularly in lieu of rotating a series of multiple endodontic instruments of increasing sizes.
Claim 11, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Rota/Breguet does not disclose that a single one of the endodontic instrument can prepare the endodontic cavity space such that that endodontic cavity space is immediately ready for obturation or filling.  
 However, the combination of Rota/Breguet provides an endodontic instrument with all the structural elements as claimed. Therefore, a person skill in the art would see obvious that if the endodontic instrument is flexible and includes the shape and the structural elements as claim, it is capable of preparing the endodontic cavity space by rotating the instrument singularly in lieu of rotating a series of multiple endodontic instruments of increasing sizes.
Regarding claim 5, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body is configured such that when the endodontic instrument when driven within the endodontic cavity space about the first axis, one edge of the two edges is in contact with a wall of the endodontic cavity space while the endodontic instrument is in the unconstrained configuration (see Fig. 3 and 4 above).  Therefore, the opposing edges are not in contact with the wall of the endodontic cavity space.
 Regarding claim 6, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Rota discloses that the portion of the center of mass path that spirals around the first axis extends from the tip end portion to the shank end portion (see Fig. 2-4 above).  
Regarding claim 7, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Rota discloses that the working surface includes a reversed helix (see page 5, lines 47 of the translation – “the flutes can be oriented indifferently to the right or left or have a variable helix pitch”).  
Regarding claim 8, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the plurality of transverse cross-sections includes a transverse cross-section at the tip end portion that has a center of mass that coincides with the first axis (see annotated Fig. 2 above).  
Regarding claim 9, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body includes nickel-titanium (see page 3, lines 29-30).
Regarding claim 10, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 9, and where Rota discloses that the plurality of transverse cross-sections includes a first transverse cross-section and a second transverse cross-section, wherein a center of mass (ma) of the first transverse cross-section is spaced apart from the first axis by a first distance (see annotated Fig. 4 above), wherein a center of mass (ma) of the second transverse cross-section is spaced apart from the first axis by a second distance (see annotated Fig. 3 above), and wherein the first distance is greater than the second distance (see annotated Fig. 3 and 4 above).  
Regarding claim 12, Rota/Breguet discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Rota/Breguet does not disclose that the endodontic instrument is configured to cut reciprocally and in pure rotation.
On the hand, the combination of Rota/Breguet provides with an endodontic instrument including all the structural elements as claimed to be able to cut reciprocally and in pure rotation.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rota (WO 2014118591 A1) in view of Borgschulte (WO 2012045455 A1).
[AltContent: textbox (Shank)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Length)]
    PNG
    media_image1.png
    220
    485
    media_image1.png
    Greyscale


[AltContent: textbox (Second distance)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (First distance)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Center of mass)]
    PNG
    media_image2.png
    444
    483
    media_image2.png
    Greyscale


Regarding claims 1-4 and 12, Rota discloses an endodontic instrument (1) for preparing an endodontic cavity space, the endodontic instrument including: 
a shank (2) configured for attachment to a motor to drive the endodontic instrument about a first axis (R) (see annotated Fig. 1 above, and page 2, last paragraph of the translation– “…a handle 2 allowing either the manual actuation of the instrument or, preferably, its engagement in a handpiece providing the mechanical drive of said instrument. In particular, the instrument 1 is intended to be rotated about its axis of rotation R”); and 
a body extending from the shank by a length (see annotated Fig. 1 above), the body being solid and having a working surface between: (i) a shank end portion where the working surface and the shank meet and (ii) a tip end portion, the working surface including two or more edges, at least a portion of the working surface being tapered such that the tip end portion has a diameter that is less than a diameter of the shank end portion, 
the working surface including a plurality of transverse cross-sections (see Fig. 2-4 above), each transverse cross-section of the working surface having a center of mass (mb) and two or more sides (6), the working surface having a center of mass path defined by the centers of mass of the plurality of transverse cross-sections of the body (if each transverse cross-section of the working surface has a center of mass and each cross-section is next to the other, each center of mass creates a center of mass path along the length of the working surface).
However, Rota does not disclose that the endodontic instrument is configured to have a radially constrained configuration in which the portion of the center of mass path is more aligned with the first axis than in the unconstrained configuration, and wherein a cutting profile of the endodontic instrument is radially smaller in the radially constrained configuration than in the unconstrained configuration, and wherein the cutting profile of the endodontic instrument can radially expand during preparing the endodontic cavity space, and that the working surface includes at least one transverse cross-section of the plurality of transverse cross-sections consisting of two edges and two S-shaped sides extending between the two edges (for claim 1); wherein multiple transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 3); wherein the endodontic instrument is configured to prepare the endodontic cavity space by rotating the endodontic instrument singularly in lieu of rotating a series of multiple endodontic instruments of increasing sizes (for claim 2); that all transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 4); and the endodontic instrument is configured to cut reciprocally and in pure rotation (for claim 12).
On the other hand, Rota discloses in part in [0010] that the endodontic instrument of Fig. 1 is flexible while at the same time is resistant, which makes it possible to maintain the initial trajectory of insertion through the canal. In Fig. 2-4 and page 2, lines 25-30, and page 3, lines 29-39 of the translation, describes that the center of mass at the tip end portion is aligned with the first axis, and the center of mass at different portion along the rest of the body is offset from the first axis. The combination of flexibility, resistance and, the different locations of the center of mass along the body of the instrument, makes this configuration capable bending the instrument while it is introduced in the root canal before it is rotated. At the same time, by been flexible, it is capable to align the center of masses of each cross- section closer to the first axis along the body of the instrument in a narrow root canal.
Furthermore, by having the center of mass aligned with the first axis at the first end portion avoids beating the wall surface of the root canal at the distal end instead of removing the tissue, and by having the center of mass offset in the rest of the body allows for the removal of the debris outside from the tip end portion towards the top entrance of the root canal. This configuration guarantees proper removal of material, creating an optimal dimension of the canal at the end of the treatment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the flexibility of the endodontic instrument of Rota provides the capability to compress the body of the instrument while inside of the root canal in a way that the center of mass of each of the cross sections is more aligned with the first axis, making it capable that when it rotates it removes the debris without beating the wall of the distal end of the root canal making.
However, Rota does not disclose that the working surface includes at least one transverse cross-section of the plurality of transverse cross-sections consisting of two edges and two S-shaped sides extending between the two edges (for claim 1); wherein the endodontic instrument is configured to prepare the endodontic cavity space by rotating the endodontic instrument singularly in lieu of rotating a series of multiple endodontic instruments of increasing sizes (for claim 2); wherein multiple transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 3); that all transverse cross-sections of the plurality of transverse cross-sections consist of two edges and two S-shaped sides extending between the two edges (for claim 4); and the endodontic instrument is configured to cut reciprocally and in pure rotation (for claim 12).
[AltContent: ][AltContent: ][AltContent: textbox (Two edges)][AltContent: textbox (S-shaped sides)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    418
    543
    media_image5.png
    Greyscale

Borgschulte teaches an endodontic instrument (100) including a shank and a body, where the body has a working surface, where the working surface includes a plurality of transverse cross-sections having two S-shaped sides extending between two edges, where the S-shaped sides extend throughout the working surface (see annotated Fig. 2 above and page 11, first paragraph). When “instrument rotates in the cutting direction it will advance in the canal and engage dentine to cut it. When it rotates in the opposite direction (smaller rotation) the instrument will be immediately disengaged”, creating an advancement of the instrument in the root canal using only one instrument (see page 9, paragraphs 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the transverse cross-sections of the body of working surface of Rota, with the plurality of the transverse cross-section having S-shaped side between two edges and  the reciprocally cutting action and pure rotation of Borgschulte, in order to advance the instrument in the root canal with only very light pressure on the tip end portion with only one instrument. 
Regarding claim 5, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body is configured such that when the endodontic instrument when driven within the endodontic cavity space about the first axis, one edge of the two edges is in contact with a wall of the endodontic cavity space while the endodontic instrument is in the unconstrained configuration (see Fig. 3 and 4 above).  Therefore, the opposing edges are not in contact with the wall of the endodontic cavity space.
Regarding claim 6, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Rota discloses that the portion of the center of mass path that spirals around the first axis extends from the tip end portion to the shank end portion (see Fig. 2-4 above).  
Regarding claim 7, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Rota discloses that the working surface includes a reversed helix (see page 5, lines 47 of the translation – “the flutes can be oriented indifferently to the right or left or have a variable helix pitch”).  
Regarding claim 8, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the plurality of transverse cross-sections includes a transverse cross-section at the tip end portion that has a center of mass that coincides with the first axis (see annotated Fig. 2 above).  
Regarding claim 9, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body includes nickel-titanium (see page 3, lines 29-30).
Regarding claim 10, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 9, and where Rota discloses that the plurality of transverse cross-sections includes a first transverse cross-section and a second transverse cross-section, wherein a center of mass (ma) of the first transverse cross-section is spaced apart from the first axis by a first distance (see annotated Fig. 4 above), wherein a center of mass (ma) of the second transverse cross-section is spaced apart from the first axis by a second distance (see annotated Fig. 3 above), and wherein the first distance is greater than the second distance (see annotated Fig. 3 and 4 above).  
Regarding claim 11, Rota/Borgschulte discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Rota/Borgschulte does not disclose that a single one of the endodontic instrument can prepare the endodontic cavity space such that that endodontic cavity space is immediately ready for obturation or filling.  
 However, the combination of Rota/Borgschulte provides an endodontic instrument with all the structural elements as claimed. Furthermore, Borgschulte teaches that by using the S-shape sides in between two edges, only on instrument is used for the canal preparation. 
Therefore, a person skill in the art would see obvious that if the endodontic instrument includes the shape and the structural elements as claim, and only one instrument is used for the root canal preparation. It is it is capable of forming the endodontic cavity ready for obturation or filling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772